                  Case 3:18-cv-05945-VC Document 113 Filed 09/16/19 Page 1 of 4

 1

 2
     Pierce Bainbridge Beck Price & Hecht LLP
 3   John M. Pierce (SBN 250443)
     jpierce@piercebainbridge.com
 4   Brian Dunne (SBN 275689)
     bdunne@piercebainbridge.com
 5   355 S. Grand Avenue, 44th Floor
     Los Angeles, CA 90071
 6   (213) 262-9333
 7
     David L. Hecht (pro hac vice)
 8   dhecht@piercebainbridge.com
     Melody McGowin (pro hac vice)
 9   mmcgowin@piercebainbridge.com
     277 Park Avenue, 45th Floor
10   New York, NY 10172
     (212) 484-9866
11

12   Attorneys for Plaintiff Social Technologies LLC

13   (Attorneys for Defendant Apple Inc. listed at end)

14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17
     SOCIAL TECHNOLOGIES LLC, a Georgia                )   CASE NO.: 3:18-cv-05945-VC
18   limited liability company,                        )
                                                       )
19                  Plaintiff,                         )   JOINT STIPULATION AND [PROPOSED]
                                                       )   ORDER TO MODIFY SCHEDULING
20          vs.                                        )   ORDER
                                                       )
21   APPLE INC., a California corporation,             )
                                                       )
22                  Defendant.
                                                       )
23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED]
30   ORDER TO MODIFY SCHEDULING ORDER                                          CASE NO. 3:18-cv-05945-VC
                 Case 3:18-cv-05945-VC Document 113 Filed 09/16/19 Page 2 of 4

 1

 2          Pursuant to Local Rule 6-2 and this Court’s Civil Standing Order, the parties hereby stipulate

 3   and request that the Court modify the Scheduling Order, Dkt. 53, Order as Modified to Modify

 4   Scheduling Order, Dkt. 82, and subsequent Order granting Stipulation to Modify Scheduling Order,
 5   Dkt. 111. “The district court is given broad discretion in supervising the pretrial phase of litigation.”
 6
     Johnson v. Mammoth Recreations, Inc., 975 F. 2d 604, 607 (9th Cir. 1992) (citations omitted). Rule
 7
     16(b) of the Federal Rules of Civil Procedure provides that “[a] schedule may be modified only for
 8
     good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified
 9
     ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’” Zivkovic v.
10
     S. Cal. Edison Co., 302 F. 3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975 F. 2d at 609).
11
            Pursuant to the parties’ previous stipulation and this Court’s order, the current close of expert
12
     discovery is September 20, 2019. Dkt. 111. Despite the best efforts of the parties, due to the short
13
     expert deposition schedule, the location of Apple’s rebuttal experts in California, and limited
14

15   availability of Plaintiff’s counsel to take depositions in California while taking and defending

16   previously scheduled expert depositions in New York before the expert discovery cut-off, the

17   depositions of two of Apple Inc.’s rebuttal experts, Mr. Itamar Simonson and Mr. Garry Kitchen,

18   whose identities and locations were disclosed on the rebuttal expert report deadline, September 6,

19   2019, cannot be held until October 8, 2019 and October 11, 2019, respectively. The parties stipulate
20   and request that the Court permit the deposition of Mr. Simonson on October 8 and the deposition of
21
     Mr. Kitchen on October 11.
22
            No dates other than those specifically identified herein shall be impacted by this request,
23
     including the October 3, 2019 deadline for Plaintiff to file Brief 1 of the dispositive briefing schedule.
24
            For these reasons, the parties ask the Court to permit the October 8, 2019 deposition of Mr.
25
     Simonson and the October 11, 2019 deposition of Mr. Kitchen.
26

27

28                                                       1
     JOINT STIPULATION AND [PROPOSED]
30   ORDER TO MODIFY SCHEDULING ORDER                                              CASE NO. 3:18-cv-05945-VC
                Case 3:18-cv-05945-VC Document 113 Filed 09/16/19 Page 3 of 4

 1

 2
     Dated: September 16, 2019                           Respectfully submitted,
 3
                                                         PIERCE BAINBRIDGE BECK
 4                                                       PRICE & HECHT LLP

                                                         /s/ David L. Hecht
 5                                                       David L. Hecht (admitted pro hac vice)
                                                         dhecht@piercebainbridge.com
 6                                                       277 Park Avenue, 45th Floor
                                                         New York, New York 10172
 7                                                       Attorney for Plaintiff Social
                                                         Technologies LLC
 8

 9                                                       KIRKLAND & ELLIS LLP

10                                                       /s/ Dale M. Cendali
                                                         Dale M. Cendali (S.B.N. 1969070)
11                                                       601 Lexington Avenue
                                                         New York, New York 10022
12                                                       Attorney for Defendant Apple Inc.
13

14

15   ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing

     of this document has been obtained from Dale M. Cendali.
16

17
                                                        By:     /s/ David L. Hecht
18                                                              David L. Hecht

19

20    PURSUANT TO STIPULATION, IT IS SO
      ORDERED.
21    Dated: _______________, 2019
22

23                                                              HON. VINCE CHHABRIA
                                                                UNITED STATES DISTRICT JUDGE
24

25

26

27

28                                                  2
     JOINT STIPULATION AND [PROPOSED]
30   ORDER TO MODIFY SCHEDULING ORDER                                          CASE NO. 3:18-cv-05945-VC
                   Case 3:18-cv-05945-VC Document 113 Filed 09/16/19 Page 4 of 4

 1

 2                                       CERTIFICATE OF SERVICE

 3             On September 16, 2019 I electronically filed the foregoing with the Clerk of the Court by

 4   using CM/ECF system which will send a notice of electronic filing to all persons registered for ECF.

     All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so
 5
     served.
 6

 7                                                         /s/ David L. Hecht
                                                           David L. Hecht
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30   CERTIFICATE OF SERVICE                                                       CASE NO. 3:18-cv-05945-VC
